El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
La corporación peticionaria tiene establecidos sns talle-res en la cindad de Mayagüez, en los cnales se dedica a ha-cer trabajos de aguja (needlework) sobre materiales que *729desde Nueva York le envía la casa “Lande & Miskend, Inc”, corporación organizada y domiciliada en dicho estado.
En diciembre 23 de 1942, la peticionaria fné notificada de habérsele impuesto una contribución sobre bienes muebles, para el año fiscal 1942-43, montante a la suma $980.24, to-mando como base una valoración de $36,990. En febrero 23, 1943, la peticionaria pagó $185.24, por ser la suma con la cual estuvo conforme, y en marzo 23 del mismo año formuló su querella ante el Tribunal de Apelación de Contribuciones, impugnando el balance de $795.
Alegó la peticionaria que el Tesorero erró al aumentar la valoración de sus bienes, de $6,990 a $36,990, pues el au-mento de $30,000 representa mercancía, propiedad de Lande & Miskend, Inc., traída a Puerto Rico temporalmente para hacerle alguna labor y ser devuelta a sus dueños en Nueva York; y que la referida mercancía nunca adquirió situs per-manente en Puerto Rico, y de hecho, no lo tenía en enero 15 de 1943. Sostuvo el Tesorero que la valoración hecha por él es correcta, do conformidad con lo que disponen los ar-tículos 293 y 297 del Código Político. El Tribunal inferior declaró sin lugar la querella. La peticionaria hizo el pago bajo protesta e instó el presente recurso.
El Tribunal de Apelación de Contribuciones planteó la cuestión sometida a su decisión, en los términos siguientes:
‘‘Como se verá por el testimonio ele los testigos a que nos hemos referido y por la prueba documental aducida i a cuestión que nos toca resolver es si ciertos materiales que llegan a Puerto Rico para ser ela-borados en esta Isla p'or una entidad aquí residente y que sólo perma-necen en Puerto Rico mientras se efectúa la elaboración, están sujetos al pago de la contribución territorial por encontrarse en esta Isla el 15 de enero, que es la fecha en que según el art. 298 del Código Polí-tico debe hacerse la tasación.”
 La primera cuestión que debemos considerar y resolver es si el Tribunal inferior interpretó correctamente la ley al resolver que la mercancía perteneciente a Lande & *730Miskend, Inc., de Nueva York, en posesión de la recurrente en enero 15, 1942 pedía ser legalmente tasada para fines con-tributivos.
El artículo 297 del Código Político, invocado por el Te-sorero en apoyo de sus actuaciones, en lo que es pertinente, dispone lo siguiente:
“Artículo 297. — Que todos los bienes muebles existentes en o fuera de Puerto Rico, serán tasados e incluidos en el reparto de contribu-ciones a nombre de su dueño respectivo, en el municipio en que resi-diere el día 15 de enero, excepto que los bienes muebles consistentes en artículos, efectos, mercancías y otras existencias, . , ganado caballar y de cualquiera otra clase, y cualesquiera otros bienes mue-bles gue estén permanentemente en un municipio, serán tasados para la imposición de contribución a nombre de sus dueños respectivos, en el municipio en que estuvieren situados, etc.” (Bastardillas nues-tras.)
El artículo 293 del mismo Código dice así:
“Artículo 293. — ~Los comerciantes comisionistas y todas las per-sonas que negocien o comercien en el ramo de comisiones y los apode-rados autorizados para vender, y las personas que tengan en su poder propiedad que pertenezca a otras, sujeta al pago de contribución en el distrito de tasación donde la citada propiedad se encuentre, serán considerados, para los efectos de la imposición de contribuciones, como si fueran los dueños de la propiedad en su poder.” (Bastardi-lla^ nuestras.)
No existe controversia alguna en cuanto a los hechos. Lande & Miskend, Ine., residente en Nueva York, envió a la peticionaria mercancías por valor de $30,000, con el propó-sito específico de que sobre las mismas se realizaran ciertos trabajos de aguja, terminados los cuales las mercancías se-rían devueltas a su dueñn en Nueva York. La mercancía era generalmente devuelta a Nueva York cuatro semanas des-pués de ser recibida en Puerto Rico, y alguna dentro de los quince días siguientes al de su recibo. En enero 15 de 1942, la mercancía envuelta en este litigio se encontraba deposi-tada en los talleres de la peticionaria en Mayagüez.
*731Convenimos eon el Tribunal recurrido en que mercancía traída de un estado a otro para someterla a un proceso de manufactura y terminado éste devolverla al estado de donde fuera originalmente enviada, no debe ser considerada como mercancía in transitu, que por no haber adquirido un situs dentro del estado en donde se ha de realizar el trabajo, no está sujeta a tributación. La jurisprudencia que hemos exa-minado sostiene que mercancía traída de un estado a otro, bajo ]as circunstancias ya expuestas, está sujeta a tributa-ción dentro del estado donde se realiza el proceso de manu-factura(1)
La jurisprudencia sostiene que no existe prohibición cons-titucional alguna en contra de la imposición de contribucio-nes a artículos de comercio que, en vez de encontrarse de tránsito, en la fecha de la imposición, se han detenido den-tro de la jurisdicción del estado para gozar allí de lo que suele llamarse una ventaja local independiente. Al detenerse allí con tal propósito, la mercancía adquiere un situs para fines de tributación. Susquehanna Coal Co. v. South Amboy, 228 U. S. 665; Bacon v. Illinois, 227 U. S. 504. Véase nota por T. R. Powell, 57 Harv. L. Rev. 1097, comentando el caso de Northwest Airlines v. Minnesota, 322 U. S. 292; Annotation, 153 A.L.R. 264, 270.
En General Oil Co. v. Crain, 209 U. S. 211, 52 L. ed. 765, la demandante era una corporación del estado de Tennessee que tenía sus pozos de aceite y refinerías en el estado de Pennsylvania. Desde allí el aceite era enviado en carros tanques a Tennessee, en donde se depositaba en tanques es-peciales para ser más luego enviado a los clientes de la com-pañía en otros estados. Como el aceite no se vendía en Tennessee, la compañía se negó a pagar los derechos de inspec-ción que trataba de cobrarle el inspector de aceites de dicho estado, alegando que la imposición de dichos derechos sería *732inconstitucional “porque tal inspección sería una reglamen-tación de y una interferencia con el comercio entre los es-, tados, en violación de la Constitución de los Estados Uni-dos, cláusula 3, Inciso 8 del Art. I0.”
La Corte Suprema Federal, después de revisar la juris-prudencia sobre la materia, resolvió que el aceite estalla su-jeto al pago de derecho de inspección, expresándose así:
“La Compañía estaba haciendo negocios dentro del estado, y su propiedad estaba recibiendo la protección del estado. Su aceite no estaba en movimiento a través del estado. Había llegado al destino de su primer viaje, y estaba depositada allí, no por lina dilación ne-cesaria o para esperar medios de transportación, como en State, Det-nold, Prosecutor, v. Engle, supra, (2) sino para los propósitos comer-ciales y para beneficio de la compañía. Estaba allí, según se alega, para llenar órdenes ya recibidas. Pero para hacer esto era necesario que a la propiedad se le asignase un local en el estado, que es algo más que una mera detención en su transportación. Requería alma-cenaje allí, — el proveer las facilidades para ese almacenaje;- y guar-darla en y sacarla del almacén. La demandante ha tenido el cuidado de alegarlo así.
“Esto en verdad .describe un negocio — describe un propósito para el cual el aceite es sacado de la transportación y traído a descansar dentro del estado, y para el cual se hace necesaria la protección del estado, — un propósito no relacionado con la mera transportación del aceite. ’ ’
En Bacon v. Illinois, 227 U. S. 504—515, 57 L. ed. 615, un cargamento de grano embarcado en estados del sur y del oeste con destino a estados del Atlántico, fué sacado del tren al pasar por Chicago y llevado a los graneros que allí tenía el dueño del grano, con el propósito de examinarlo, pesarlo, limpiarlo y colocarlo en sacos, y una vez-hecho todo eso, vol-verlo a entregar a la compañía de ferrocarriles para ser lle-vado a los sitios a los cuales había sido originalmente con-signado. El estado de Illinois impuso una contribución al cargamento. Se negó el dueño a pagarla, alegando la incons-*733titucionalidad de la imposición. La Corte Suprema Federal sostuvo su validez, diciendo:
"Él había establecido una facilidad local en Chicago par.a su propio beneficio, y mientras para poder hacer uso de esa facilidad el grano estaba allí detenido (at rest), no había razón alguna para que no fuese incluido, junto con sus otras propiedades dentro del Estado, en una tasación para fines contributivos, hecha en la forma usual y sin discrimen.”
La doctrina sentada por la jurisprudencia que hemos ci-tado, sería aplicable al caso de autos. Lande & Miskend, Ine. tiene establecido en Nueva York el negocio de venta de ar-tículos conocidos como “needlework”. Los materiales, tales como telas, hilo, etc. necesarios para la confección de dichos artículos son enviados desde Nueva York a Mayagüez, y allí quedan depositados (at rest) en los almacenes de Island Needlework, Ine., hasta que son reembarcados con destino a Nueva York, después de haberse realizado la labor de aguja necesaria para convertirlos en el producto terminado, que Lande & Miskend, Inc. vende a sus clientes. Durante el tiempo que esté almacenada en Mayagüez y mientras se rea-liza el trabajo de aguya, la mercancía recibe la protección del Gobierno de esta Isla y es justo, por lo tanto, que su dueño contribuya en la misma proporción que los demás pro-pietarios al sostenimiento de ese gobierno.
No erró el Tribunal Inferior al resolver que las mercan-cías de Lande & Miskend, Inc. estaban sujetas al pago de la contribución que trata de cobrar el Tesorero.
La recurrente insiste en que aun aceptando que la mercancía esté sujeta al pago de contribuciones, el Tesorero erró al pretender hacer responsable a la recurrente del pago de la contribución, en vez de cobrarla a Lande & Miskend, Inc., dueños de la mercancía. Sostiene el Tesorero que el art. 293 del Código Político, supra, le autoriza para cobrar el importe de la contribución a la recurrente, como deposi-tarla de la mercancía.
*734Tiene razón el Tesorero. Ya liemos resuelto que de acuer-do con el art. 297, supra, la mercancía podía ser tasada para la imposición de contribuciones en el municipio de Mayagüez, donde se encontraba el 15 de enero de 1942. Y ahora resol-vemos que de acuerdo con el art. 293, supra, Island Needlework, Inc. podía ser considerada, “para los efectos de la im-posición de contribuciones, como si fueran los dueños de la propiedad en su poder”. Yernos, pues, que cuando bienes pertenecientes a un no residente se encuentran en poder de un residente, la ley requiere, como un modo de efectuar el cobro, que el poseedor de los bienes pague la contribución. Teniendo éste la posesión de los bienes, se encuentra en con-diciones para poder conseguir el reembolso por el dueño de la propiedad, sobre el cual debe recaer en definitiva, el peso de la contribución.
La enmienda al art. 293 del Código Político, conte-nida en la Ley núm. 45 de 2 de mayo de 1945 (pág. 181), no tiene el alcance que pretende darle la peticionaria. El len-guaje del “disponiéndose” agregado al artículo en su forma original, revela claramente que sus disposiciones son aplica-bles a transacciones futuras y no a las ya consumadas bajo la ley anterior.

La resolución recurrida dehe 'Ser confirmada.

El Juez Asociado Sr. Córdova no intervino.

 51 Am. Jur. seo. 448 et seq. y seo. 455, pág. 470; Annotation 110 AX.-R, 707, 726.


 5 Vroom (N. J.), 425, 435.